       Case 2:18-cv-02847-KJM-KJN Document 4 Filed 11/28/18 Page 1 of 2


 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     1990 North California Boulevard, Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           jsmith@bursor.com
 6   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 7   888 Seventh Avenue
     New York, NY 10019
 8   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com
10   Attorneys for Plaintiff
11
                                    UNITED STATES DISTRICT COURT
12
                                   EASTERN DISTRICT OF CALIFORNIA
13

14
     PAUL GOOD, individually and on behalf of all   Case No. 2:18-cv-02847-KJM-KJN
15   others similarly situated,                     Hon. Kimberly J. Mueller
16                         Plaintiff,               NOTICE OF VOLUNTARY DISMISSAL
                                                    WITHOUT PREJUDICE PURSUANT
17          v.                                      TO FED. R. CIV. P. 41(a)(1)(A)(i)
18   CASPER SLEEP INC. and NAVISTONE, INC.,
19                        Defendant.
20

21

22

23

24

25

26
27

28

     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
     CASE NO. 2:18-cv-02847-KJM-KJN
       Case 2:18-cv-02847-KJM-KJN Document 4 Filed 11/28/18 Page 2 of 2


 1
            Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that “the plaintiff may dismiss an
 2
     action without a court order by filing … a notice of dismissal before the opposing party serves
 3
     either an answer or a motion for summary judgment.” Accordingly, Plaintiff Paul Good hereby
 4
     dismisses without prejudice all claims against Defendants Casper Sleep Inc. and NaviStone, Inc.
 5
     Each party shall bear its own costs.
 6

 7

 8
     Dated: November 28, 2018               Respectfully submitted,
 9
                                            By:    /s/ L. Timothy Fisher
10                                                     L. Timothy Fisher
11                                          BURSOR & FISHER, P.A.
                                            L. Timothy Fisher (State Bar No. 191626)
12                                          Joel D. Smith (State Bar No. 244902)
                                            1990 North California Boulevard, Suite 940
13                                          Walnut Creek, CA 94596
                                            Telephone: (925) 300-4455
14                                          Facsimile: (925) 407-2700
                                            E-Mail: ltfisher@bursor.com
15                                                   jsmith@bursor.com
16                                          BURSOR & FISHER, P.A.
                                            Scott A. Bursor (State Bar No. 276006)
17                                          888 Seventh Avenue
                                            New York, NY 10019
18                                          Telephone: (212) 989-9113
                                            Facsimile: (212) 989-9163
19                                          E-Mail: scott@bursor.com
20                                          Attorneys for Plaintiff
21

22

23

24

25

26
27

28

     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                                     1
     CASE NO. 2:18-CV-02847-KJM-KJN
